ITEMID: 001-86109
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PORTNOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1952 and lives in the town of Novovoronezh in the Voronezh Region.
5. The applicant was entitled to a disability allowance and commodity benefits. She sued the local Social Security Committee for the unpaid allowance and benefits, and claimed their re-adjustment.
6. By judgment of 16 July 2003, the Novovoronezh Town Court of the Voronezh Region awarded the applicant 22,109.75 Russian roubles (RUB) for the period from 1 July 2002 to 31 July 2003. On 14 October 2003 the Voronezh Regional Court upheld the judgment. The applicant received the money due to her on 7 June 2005. On 5 September 2005 the Town Court awarded the applicant RUB 5,552.02 as compensation for inflationary losses caused by the delay in the enforcement of the judgment of 16 July 2003, as upheld on 14 October 2003. It appears that the compensation award has not been paid to the applicant.
7. By judgment of 5 January 2004, the Town Court awarded the applicant RUB 13,971.25 for the period from 1 August to 31 December 2003. This judgment became final on 15 January 2004. It was enforced on 4 August 2005.
8. On 15 April 2004 the Town Court increased the applicant’s monthly allowance to RUB 5,664.84 and awarded her RUB 9,494.52 in arrears for the period from 1 January to 31 March 2004. The judgment became final on 26 April 2004. It was enforced on 25 August 2005.
9. On 30 September 2004 the Town Court awarded the applicant RUB 9,494.52. On 11 October 2004 the judgment became final. The applicant received the money on 25 August 2005.
10. By judgment of 15 November 2005, the Town Court awarded RUB 5,700.35 as compensation for inflationary losses in respect of the sums awarded to the applicant on 5 January, 15 April and 30 September 2004. It appears that the compensation award has not been paid to the applicant.
11. By judgment of 16 February 2004, the Town Court awarded the applicant RUB 4,973.57. The judgment became final on 26 February 2004. Apparently, it remains without enforcement.
12. On 6 September 2004 the Town Court awarded RUB 2,272.30 to the applicant and increased her monthly commodity benefits to RUB 679.78. The judgment became final on 17 September 2004. It appears that on 16 July 2004 the applicant received RUB 500 in execution of that judgment.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
